IN THE SUPREME COURT OF IOWA
                              No. 08–0859

                            Filed July 9, 2010


STATE OF IOWA,

      Appellee,

vs.

VICTOR SERRATO,

      Appellant.



      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Muscatine County, Mark J.

Smith, Judge.



      The State seeks further review of the court of appeals opinion

reversing the defendant’s convictions for first-degree murder and

nonconsensual termination of a human pregnancy.          DECISION OF

COURT OF APPEALS VACATED; DISTRICT COURT JUDGMENT

AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Theresa R. Wilson,

Assistant State Appellate Defender, for appellant.



      Thomas J. Miller, Attorney General, Sheryl A. Soich and Laura M.

Roan, Assistant Attorneys General, Gary R. Allison, County Attorney,

and Alan R. Ostergren, Assistant County Attorney, for appellee.
                                         2

BAKER, Justice.

      The State seeks further review of the court of appeals opinion

reversing the defendant, Victor Serrato’s, convictions for first-degree

murder and nonconsensual termination of a human pregnancy.                    The

State claims the court of appeals erred in finding there was insufficient

evidence     establishing   that   any   of   the   conduct    constituting   the

defendant’s alleged offenses had occurred in Iowa, and thus the State

had failed to establish territorial jurisdiction. Serrato resists the State’s

claim and further argues that the State failed to prove he was even the

individual who killed the victim, Mimi Carmona, and ended her

pregnancy.     After reviewing all the evidence, we find that, taken as a

whole, substantial evidence exists to support the jury’s verdict and to

prove beyond a reasonable doubt that Iowa had territorial jurisdiction to

prosecute     Serrato   for   first-degree    murder     and     nonconsensual

termination of a human pregnancy. Serrato’s conviction is affirmed.

      I. Background Facts and Proceedings.

      On November 9, 2006, Victor Serrato was initially charged by trial

information with the first-degree murder of Mimi Carmona in violation of

Iowa Code sections 707.1, 707.2(1), and 707.2(2) (2005); kidnapping in

the first degree in violation of Iowa Code sections 710.1 and 710.2; and

nonconsensual termination of a human pregnancy in violation of Iowa

Code section 707.8(1). 1 All of these charges stem from a series of events

that took place between Serrato, Carmona, and Serrato’s pregnant

girlfriend on the evening of October 21 and the early morning hours of

October 22. Many of these events took place in Muscatine, Iowa, a town



      1The  State later amended the trial information and dropped the kidnapping
charge and the felony murder alternative of the first-degree murder charge.
                                      3

bordering the Mississippi River. Carmona’s body, however, was found in

a rural area in Illinois, directly across the river from Muscatine.

      Serrato filed a motion to dismiss the remaining charges claiming

the State could not prove beyond a reasonable doubt that he murdered

Carmona or that any of his alleged crimes occurred, in whole or in part,

within the State of Iowa. The motion was denied.

      A jury trial was held, and after the State rested its case, Serrato

moved for a verdict of acquittal, arguing that the State provided

insufficient evidence that Serrato caused the death of Carmona and,

alternatively, that any part of the offenses charged took place in Iowa.

The State resisted arguing there was sufficient evidence tying Serrato to

the murder and that there was sufficient evidence from which the jury

could infer that his intent to kill with premeditation and malice

aforethought were formed in Iowa.         The district court denied Serrato’s

motion.

      The jury found Serrato guilty of all counts. Serrato filed a motion

in arrest of judgment and a motion for a new trial, claiming the evidence

was insufficient to prove the crimes took place in Iowa and insufficient to

convict him of the crimes. The court denied his motions. He appealed.

      The appeal was routed to the court of appeals.           The court of

appeals concluded that the element of intent was sufficient to invoke the

state’s territorial jurisdiction; however, the court found the State failed to

present sufficient evidence that Serrato formed the intent to kill and

malice aforethought necessary to invoke Iowa’s territorial jurisdiction

while he was in Iowa.        The court reversed the jury’s verdict and

remanded for dismissal. The State then filed an application for further

review with this court, which we granted.
                                        4

      II. Discussion and Analysis.

      A.    Scope of Review.       The principles governing our review of a

district court’s denial of a criminal defendant’s motion for judgment of

acquittal are well-established. State v. Henderson, 696 N.W.2d 5, 7 (Iowa

2005). A motion for judgment of acquittal is a means of challenging the

sufficiency of the evidence, and we review such claims for correction of

errors at law.      Id.   A guilty verdict must be supported by substantial

evidence. Id.

      “ ‘Substantial evidence’ is that upon which a rational trier of
      fact could find the defendant guilty beyond a reasonable
      doubt.” In conducting our review, we consider all the
      evidence, that which detracts from the verdict, as well as
      that supporting the verdict.

State v. Hagedorn, 679 N.W.2d 666, 668–69 (Iowa 2004) (quoting State v.

Pace, 602 N.W.2d 764, 768 (Iowa 1999)).               “However, in making such

determinations, we also view the ‘evidence in the light most favorable to

the State, including legitimate inferences and presumptions that may

fairly and reasonably be deduced from the record evidence.’ ” State v.

Quinn, 691 N.W.2d 403, 407 (Iowa 2005) (quoting State v. Biddle, 652

N.W.2d 191, 197 (Iowa 2002)).
      B.    Sufficiency of the Evidence to Prove Serrato Was the

Perpetrator.     In his appeal, Serrato claimed that the State failed to

present sufficient evidence that he was the perpetrator of the charged

offenses, and his convictions should be vacated. After reviewing all of the

evidence in the record, we conclude that the jury’s verdict is supported

by substantial evidence.

      The    jury    found    Serrato   guilty   of    first-degree    murder   and

nonconsensual termination of a human pregnancy.                       The jury was

presented with the following evidence.                On October 21, sometime
                                   5

between 11:00 and 11:30 p.m., friends Esmerelda Perales and Angelica

Chavez went to the Escorpion Bar in Muscatine, Iowa. At the bar, the

women encountered Chavez’s former friend and roommate Carmona.

Both Carmona and Chavez were pregnant at the time.             Carmona

approached the women and tried to give Chavez a hug, but Chavez put

up her hand blocking Carmona’s attempt. Carmona asked Chavez if she

was mad at her, to which Chavez replied, “I have nothing to say to you.”

A few minutes later, Carmona slapped Chavez, and a fight ensued. The

fight was quickly broken up by the bartender and the owner of the

establishment. Carmona was escorted outside by the bartender but ran

back inside a few minutes later to continue the fight. Chavez and Perales

left the bar soon afterwards. Carmona remained at the Escorpion Bar.

      The two women were fighting over the paternity of their unborn

babies. During the argument, Perales overheard Carmona say to Chavez,

“We have the same baby” and “[o]ur babies have the same blood running

through their veins.” To these comments Chavez replied, “Whose blood?

Chutarro’s or Juan’s?” Chutarro is the nickname of Serrato, Chavez’s

boyfriend at the time. Juan was the defendant’s brother.

      On the drive home, Chavez and Perales decided to call Serrato to

tell him about the fight with Carmona. After several failed attempts to

contact Serrato on his cell phone, the women decided they were going to

drive to West Liberty, Iowa, where Serrato was attending a dance.

However, Serrato called Perales’s cell phone just as the women reached

the outskirts of Muscatine. Phone records place this call at 12:47 a.m.

on October 22. Perales relayed the details of the physical altercation to

Serrato.   Serrato told the women to meet him at Chavez’s house in

Muscatine. Perales and Chavez arrived at the house around 1:00 a.m.
                                      6

         Serrato arrived at Chavez’s house sometime between 1:00 and 1:30

a.m.     Serrato was upset when he arrived at the residence.       Neither

Chavez nor Perales would tell him more about the altercation at the

Escorpion Bar. Perales estimated that he was at the residence for about

ten minutes; he then left without telling either woman where he was

going.

         At around 1:30 or 1:45 a.m., Marciela Garcia, a friend of Carmona,

and four passengers in her car, saw Carmona with Serrato in the parking

lot of the Escorpion Bar. Serrato and Carmona were standing beside a

little black truck.    Serrato was on the driver’s side of the truck and

Carmona on the passenger side.            Garcia got out of her car and

approached Carmona. When Carmona turned around, Garcia could see

she had been crying.        Garcia asked Carmona why she was upset.

Carmona replied, “Because this bastard is denying my baby” and pointed

to Serrato. Serrato, who had been on the driver’s side of the truck, came

around the vehicle and approached Carmona at this point. He mumbled

something in Spanish to the effect of, “Are you sure this is my baby?”

whereupon Carmona smashed her cell phone into his face and kicked

him in the shin. The couple physically struggled, Carmona attempting to

hit Serrato and he attempting to grab Carmona’s hands and push her

against the truck.     At this point, a passenger in Garcia’s car, a man

named Dago, got out of her car and grabbed Serrato, throwing him to the

ground.      Dago told Serrato, “You’re never to hit a woman when—

especially when she’s pregnant.”

         Fearing that the police would be called, Garcia told Dago to get

back into her car. Before leaving, Garcia told Carmona not to move, that

she would be right back.           Garcia drove to a convenience store

approximately a block away where Dago was supposed to meet a friend
                                      7

to catch a ride to Iowa City. Garcia left Dago there and returned to the

parking lot of the Escorpion Bar, but Carmona, Serrato, and the little

black truck were gone.

       According   to   Perales,   Serrato   returned   to   Chavez’s   home

approximately twenty-five minutes after leaving or sometime around 2:00

or 2:15 a.m. Chavez also testified Serrato was gone for approximately

thirty minutes. She stated that when he returned he had a scratch on

his face and several scratches on his arms. Perales then left Chavez’s

residence and returned home.        Cell phone records show that Serrato

received a call from Chavez at 2:04 a.m., and Chavez received a call from

Serrato at 2:06 a.m. According to Chavez, Serrato spent the rest of the

night at her house, and the couple slept in until about 1:00 p.m. the next

day.

       At around 6:30 p.m. the next evening, Carmona’s body was found

by two motorists in a rural area in Illinois across the Mississippi River

from Muscatine. Her body had been thrown in a ditch, her clothes were

partially pulled off, and her body was badly bruised and scraped.         A

plastic bag was caught in her hair. Her shoes, a beer bottle with her

DNA on it, and a postal receipt later connected to the defendant’s

brother, Edgardo Serrato, were scattered near the body.

       Forensic pathologist, Mark Peters, performed an autopsy on

Carmona’s body and determined the cause of Carmona’s death to be

asphyxia due to manual strangulation. He further opined that a “great

deal of force” was used to kill Carmona, as the hyoid bone in her neck

was broken.    She had a crushing injury to her liver, a hemorrhage

underneath her scalp, and several dark abrasions on her abdomen. She

was approximately six months pregnant at the time of her death, and the

fetus was dependent upon Carmona’s circulation and died as a result of
                                    8

her death. Based upon lividity, Peters testified that her death could have

occurred anytime before 6:00 a.m. on October 22.

      The police launched an investigation into Carmona’s death.

Serrato was interviewed several times. At first, Serrato claimed he had

not seen Carmona in the last three to four weeks, but eventually he

confessed to investigators that he had argued with her in the parking lot

of the Escorpion Bar on the night of her disappearance.      However, he

claimed he had left her in the parking lot with another Latino man. He

also told police he had sex with her eight months prior to her murder.

      The plastic bag found caught in Carmona’s hair was sent for DNA

testing. No fingerprints were found, however, dried flakes of blood were

found inside the bag. The flakes contained a mixture of DNA from two

different sources. The DNA matched the profiles of both Carmona and

Serrato.   Testing also revealed that Serrato was not the father of

Carmona’s baby. The authorities located the little black truck Carmona

was last seen standing beside in the parking lot of the Escorpion Bar in a

police impound lot in Chicago; however, the police were not able to

obtain any useful evidence from the vehicle which had been exposed to

months of winter weather.

      The jury had the following evidence to support its conclusion that

it was Serrato who killed Carmona.      First, Serrato had ample motive.

Carmona had just assaulted Serrato’s pregnant girlfriend and accused

him of being the father of an unwanted child.       Second, he had the

opportunity to kill Carmona. Serrato was the last person seen with her

alive. In addition, his whereabouts were unaccounted for during a period

of time that coincides with her time of death, a gap of approximately

twenty-five minutes. Finally, there was physical evidence linking Serrato

to Carmona’s death. His DNA was comingled with Carmona’s blood in
                                     9

the plastic bag found tied to her hair. Serrato points out several

inconsistencies in the evidence; however, when viewing the evidence in

the light most favorable to the State, we find that substantial evidence

exists upon which the jury could find that Serrato was the perpetrator of

the offenses charged beyond a reasonable doubt.

      C.   Territorial Jurisdiction.     Alternatively, Serrato argued, and

the court of appeals found, that the evidence was insufficient to prove

Serrato formed the intent to kill and malice aforethought necessary while

in Iowa to invoke the state’s territorial jurisdiction.       We disagree.

Territorial jurisdiction to prosecute a criminal offense generally rests in

the courts of the state where the offense was committed. State v. Liggins,

524 N.W.2d 181, 184 (Iowa 1994).         It is an essential element of every

crime, and the Due Process Clause of the Fourteenth Amendment of the

United States Constitution requires the State to prove it beyond a

reasonable doubt. Id. at 184–85; Jackson v. Virginia, 443 U.S. 307, 316,

99 S. Ct. 2781, 2787, 61 L. Ed. 2d 560, 571 (1979).         Iowa’s criminal

jurisdiction statute is found in Iowa Code section 803.1.      This section

provides, in pertinent part:

             1. A person is subject to prosecution in this state for
      an offense which the person commits within or outside this
      state, by the person’s own conduct or that of another for
      which the person is accountable, if:
            (a) The offense is committed either wholly or partly
      within this state.
      ....
             2. An offense may be committed partly within this
      state if conduct which is an element of the offense, or a result
      which constitutes an element of the offense, occurs within
      this state. If the body of a murder victim is found within the
      state, the death is presumed to have occurred with the state
      ....
                                        10

Iowa Code § 803.1 (emphasis added).              Carmona’s body was found in

Illinois; therefore, the presumption in the second sentence of subsection

(2) does not apply.

      Iowa’s   criminal      jurisdiction    statute    expressly      provides   for

prosecution of offenses committed partly within Iowa. Id.; see also State

v. Wedebrand, 602 N.W.2d 186, 189 (Iowa Ct. App. 1999). Under this

language, the State need only prove the occurrence in Iowa of one of the

essential elements of first-degree murder beyond a reasonable doubt in

order to confer territorial jurisdiction upon the State of Iowa.                  See

Liggins, 524 N.W.2d at 184–85 (declaring that the state must prove

territorial jurisdiction beyond a reasonable doubt).                  “A constituent

element of a criminal offense may be either an actus reus element or a

mens rea element.” State v. Anderson, 695 N.W.2d 731, 747 (Wis. 2005).

      The   jury     found    Serrato   guilty   of    first-degree    murder     and

nonconsensual termination of a human pregnancy. To commit murder

in the first degree, Serrato must have acted with malice aforethought and

have killed Carmona willfully, deliberately, and with premeditation. Iowa

Code §§ 707.1, .2(1).        The offense of nonconsensual termination of a

human pregnancy requires that Serrato have terminated a human

pregnancy without the consent of the pregnant person while committing

a forcible felony.    Id. § 707.8(1).    The fetus was dependent upon the

circulation of Carmona’s body and died as a result of her death;

therefore, the forcible felony required by Iowa Code section 707.8(1)

would be the murder of Carmona.

      In analyzing the issue of Iowa’s territorial jurisdiction, the court of

appeals focused on the element of specific intent. While specific intent is

a necessary element of first-degree murder, it is not the only state–of–

mind element required by Iowa’s first-degree murder statute. To commit
                                    11

first-degree murder in Iowa one must not only have the specific intent to

kill, but must also act with malice aforethought. Id. § 707.1; see also

State v. Bentley, 757 N.W.2d 257, 264 (Iowa 2008) (“Malice aforethought

is an essential element of first-degree murder.”). Unlike specific intent,

malice aforethought is

      “a fixed purpose or design to do some physical harm to
      another existing prior to the act complained of; it need not be
      shown to have existed for any length of time before, but only
      requires such deliberation as makes a person appreciate and
      understand at the time the act is committed its nature and
      probable consequences as distinguished from an act done in
      the heat of passion . . . .”

State v. Gramenz, 256 Iowa 134, 142, 126 N.W.2d 285, 290 (1964)

(quoting State v. Hofer, 238 Iowa 820, 833, 28 N.W.2d 475, 482 (1947)).

Malice to support a first-degree murder conviction “must be ‘formed

before . . . the injury’ . . . . [and] must result in the homicidal act.”

Bentley, 757 N.W.2d at 265 (quoting Hofer, 238 Iowa at 833, 28 N.W.2d

at 482).

      Because it is a state of mind, malice aforethought often evades

direct evidence. See, e.g., State v. Casady, 491 N.W.2d 782, 787 (Iowa

1992) (declaring states of mind are difficult to prove by direct evidence).

However, similar to intent, malice aforethought may be inferred by

conduct.   Compare id. (“Intent is a state of mind difficult of proof by

direct evidence.   It may, however, be established by circumstantial

evidence and by inferences reasonably to be drawn from the conduct of

the defendant and from all the attendant circumstances in the light of

human behavior and experience.” (quoting State v. Erving, 346 N.W.2d

833, 836 (Iowa 1984))), with Gramenz, 256 Iowa at 142, 126 N.W.2d at

290 (stating evidence of malice aforethought “may be express or implied

from the acts and conduct of the defendant”).      Thus, when a person’s
                                     12

state of mind, i.e., knowledge, intent, or malice aforethought, is an

essential element of the crime charged, acts by that person occurring

within Iowa, which indicate his or her state of mind at the time,

constitute conduct upon which the requirements of section 803.1 are

satisfied.   See Wedebrand, 602 N.W.2d at 189 (stating “proof of the

requisite intent or malice aforethought may be accomplished by

inferences made from the acts and conduct of the defendant and the

means used in doing the wrongful and injurious acts”); see also

Anderson, 695 N.W.2d at 747 (noting it is sufficient “that the defendant

committed an act in this state that manifests an intent to kill”).

      We agree with the court of appeals, that under the language of

Iowa Code section 803.1, conduct or actions occurring in Iowa which

establish a mens rea element of the offense are sufficient to subject a

defendant to Iowa’s territorial jurisdiction.   See, e.g., Wedebrand, 602

N.W.2d at 189 (finding that Iowa’s territorial jurisdiction may be properly

invoked by evidence of conduct which evidences the intent to kill).

      D. Sufficiency of the Evidence to Establish Iowa’s Territorial

Jurisdiction. To determine whether evidence is sufficient to prove an

element of the crime, the question is “ ‘whether, after viewing the

evidence in the light most favorable to the prosecution, any rational trier

of fact could have found the essential elements of the crime beyond a

reasonable doubt.’ ” Casady, 491 N.W.2d at 787 (quoting Jackson, 443

U.S. at 318–19, 99 S. Ct. at 2789, 61 L. Ed. 2d at 573).         Our review

“must be based on all of the evidence in the record,” and the evidence

presented “must at least raise a fair inference of guilt as to each essential

element of the crime.” Id.

      There were no eyewitnesses to Carmona’s death, her body was

found in Illinois, and the State of Iowa did not produce any evidence
                                   13

documenting the exact location where Serrato allegedly strangled

Carmona. A review of the evidence, however, reveals that a jury could

find Serrato engaged in the following conduct on the evening of October

21 and the early morning of October 22.

   1. Serrato called Perales’s cell phone at 12:47 a.m. on October
      22. Serrato told the women to meet him at Chavez’s house
      located at 514 Spring Street in Muscatine.

   2. Serrato arrived at Chavez’s house sometime between 1:00
      and 1:30 a.m.

   3. Serrato left Chavez’s house sometime between 1:10 and 1:40
      a.m.

   4. At around 1:30 or 1:45 a.m., Marciela Garcia, a friend of
      Carmona’s, and four passengers in her car, saw Carmona
      and Serrato physically fighting in the parking lot of the
      Escorpion Bar.

   5. At approximately 1:50 a.m. Garcia left the parking lot of the
      Escorpion Bar. Serrato and Carmona were still in the
      Escorpion parking lot.

   6. Cell phone records show that Serrato received a call from
      Chavez at 2:04 a.m. and Chavez received a call from Serrato
      at 2:06 a.m.

   7. Serrato returned to Chavez’s home approximately twenty-five
      minutes after leaving or sometime around 2:00 or 2:15 a.m.

      From these facts, the jury could have inferred that from the time

Serrato was informed of the physical altercation between Chavez and

Carmona, sometime shortly before 1:00 a.m., he knew he had a problem

that must be addressed.     The situation was only exacerbated when

Serrato arrived at Chavez’s home to find an upset pregnant girlfriend and

further escalated when Serrato confronted Carmona in the parking lot of

the Escorpion Bar, culminating in a screaming match with Carmona that

turned physical and had to be broken up by a third party.      From the

timeline, the jury could also find that Serrato’s presence was only
                                    14

unaccounted for from approximately 1:50 a.m. until approximately 2:15

a.m. It was within this twenty-five minute window that the State posits

Serrato formed the intent to murder Carmona, murdered Carmona, made

a call to Chavez at 2:04 a.m. and received a call from Chavez at 2:06

a.m., traveled to Illinois, and returned to Chavez’s home in Iowa.

      At trial, Dr. Peters testified that death by strangulation takes

approximately three to four minutes, a relatively short amount of time.

While Carmona also had a crushing injury to her liver, a hemorrhage

underneath her scalp, and several dark abrasions on her abdomen, it is

unclear how many times she needed to be struck to cause these injuries

or the length of time required to cause these injuries. From the evidence

presented, the jury could have inferred that the death occurred prior to

the two phone calls made between Chavez and Serrato.         This timeline

leaves a very short window of time for Serrato to form the malice

aforethought and intent necessary to kill Carmona, murder her, and be

back in Muscatine by no later than 2:15 a.m.

      We find there is sufficient evidence for the jury to reasonably infer

that Serrato formed “ ‘a fixed purpose or design to do some physical

harm to [Carmona]’ ” when he took her from the parking lot of the

Escorpion Bar sometime between 1:50 a.m. and 1:53 a.m. Gramenz, 256

Iowa at 142, 126 N.W.2d at 290 (quoting Hofer, 238 Iowa at 833, 28

N.W.2d at 482). Just prior to the couples’ departure, several witnesses

had seen another man stop Serrato from striking Carmona.             This is

specific conduct from which the jury could infer Serrato’s intent to harm

Carmona.

      As in provocation cases, the issue is “whether ‘the blood has had

time to cool.’ ”   Finn v. Stoddard, 179 Iowa 904, 910, 162 N.W. 1, 3

(1917) (quoting Thrall v. Knapp, 17 Iowa 468, 471 (1864)). We believe
                                   15

that human nature is such that anger does not immediately subside, and

the jury could have inferred that Serrato hatched a plan to harm

Carmona, evidencing malice aforethought, while still in the parking lot of

the Escorpion Bar in Muscatine, Iowa. The jury could further infer that

as part of that plan Serrato enticed Carmona or forced her to take a ride

with him in his vehicle with the intent to kill her and terminate the

pregnancy. See, e.g., People v. Betts, 103 P.3d 883, 893 (Cal. 2005).

      Iowa’s jurisdiction statute “is satisfied if the defendant, with the

requisite intent, does a preparatory act in [Iowa] that is more than a de

minimus act toward the eventual completion of the offense.”             Id.

Serrato’s act of confronting Carmona, physically struggling with her, and

then leaving the parking lot with her were not merely de minimus acts,

but ultimately furthered the completion of the charged offense, first–

degree murder. See id. (finding preparatory acts sufficient to establish

jurisdiction over a defendant’s crimes when the acts furthered the

completion of the charged offense by removing the victims from the

protection of others and providing the defendant with the opportunity to

commit the crimes).

      We find that, taken as a whole, the circumstantial evidence—

Serrato’s motive to kill Carmona (an unwanted pregnancy), the physical

altercation between Serrato and Carmona in Iowa immediately before her

murder, the act of enticing or forcing her into his vehicle, and the short

timeline—provide substantial evidence to support an inference that

Serrato engaged in conduct which manifested malice aforethought to kill

Carmona and terminate the pregnancy while in the State of Iowa. When

viewing the evidence in the light most favorable to the State, this

constitutes substantial evidence to prove the jurisdictional element

beyond a reasonable doubt. Iowa therefore had territorial jurisdiction to
                                     16

prosecute    Serrato   for   first-degree   murder    and    nonconsensual

termination of a human pregnancy.

       III. Motion for New Trial.

       Serrato also claims that the district court’s denial of his motion for

new trial was in error because the verdict was contrary to the weight of

the evidence.    The standard of review on a motion for a new trial is

different than that required for a motion for judgment of acquittal. State

v. Ellis, 578 N.W.2d 655, 658 (Iowa 1998). On a motion for judgment of

acquittal we view the evidence in the light most favorable to the state. Id.

               “On a motion for new trial, however, the power of the
       [trial] court is much broader. It may weigh the evidence and
       consider the credibility of witnesses. If the court reaches the
       conclusion that the verdict is contrary to the weight of the
       evidence and that a miscarriage of justice may have resulted,
       the verdict may be set aside and a new trial granted.”

Id. at 658–59 (quoting 3 Charles Alan Wright, Nancy J. King & Susan R.

Klein, Federal Practice and Procedure § 553, at 245–48 (2d ed. 1982)).

We review the district court’s ruling on a motion for a new trial for an

abuse of discretion. State v. Reeves, 670 N.W.2d 199, 202 (Iowa 2003).

To establish an abuse of discretion, Serrato “must show that the district

court exercised its discretion on grounds or for reasons clearly untenable

or to an extent clearly unreasonable.” Id. Our “review is limited to a

review of the exercise of discretion by the trial court.” Id. at 203. This

discretion “should be invoked only in exceptional cases in which the

evidence preponderates heavily against the verdict.” Ellis, 578 N.W.2d at

659.

       The jury determined that Serrato was the perpetrator of the

offenses charged and that Serrato engaged in conduct which manifested

malice aforethought to kill Carmona and terminate the pregnancy while

in the State of Iowa. We find the trial court properly applied the law and
                                      17

determined that the jury’s guilty verdict was not contrary to the weight of

the credible evidence. Id. We hold that it was within scope of the trial

court’s discretion to deny Serrato's motion for new trial.

      IV. Disposition.

      After reviewing all the evidence, we find that, taken as a whole,

substantial evidence exists to support the jury’s verdict finding Serrato

guilty of first-degree murder and nonconsensual termination of a human

pregnancy. We conclude that under the language of Iowa Code section

803.1, conduct or actions occurring in Iowa which establish a mens rea

element of the offense are sufficient to subject a defendant to Iowa’s

territorial jurisdiction. We also conclude that sufficient evidence exists to

prove beyond a reasonable doubt that Iowa had territorial jurisdiction to

prosecute     Serrato   for   first-degree   murder   and    nonconsensual

termination of a human pregnancy, and that the trial court did not abuse

its discretion in denying Serrato’s motion for a new trial. We, therefore,

vacate the court of appeals’ contrary decision and affirm Serrato’s

conviction.

      DECISION OF COURT OF APPEALS VACATED; DISTRICT

COURT JUDGMENT AFFIRMED.